FILED
                            NOT FOR PUBLICATION                              FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANCES DU JU,                                   No. 11-36067

               Plaintiff - Appellant,            D.C. No. 3:08-cv-01213-HA

  v.
                                                 MEMORANDUM*
KELLY SERVICES, INC., a foreign
business corporation,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                            Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Frances Du Ju appeals pro se from the district court’s summary judgment in

her employment discrimination action alleging violations of Title VII of the Civil

Rights Act and state law. We dismiss this appeal for lack of jurisdiction.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ju failed to appeal within 30 days of November 7, 2011, the date the district

court entered judgment in a minute order that sufficiently satisfied the separate

document requirement of Rule 58 of the Federal Rules of Civil Procedure. See

Ingram v. ACandS, Inc., 977 F.2d 1332, 1338-39 (9th Cir. 1992). Accordingly,

Ju’s appeal is untimely and we lack jurisdiction. See 28 U.S.C. § 2107(a); Fed. R.

App. P. 4(a)(1)(A), 4(a)(7)(A)(ii).

      DISMISSED.




                                          2